DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
	This final action is in response to applicant’s amended filing of 07/27/2022.
	Claims 1-20 are pending and have been examined.
Response to Arguments
Applicant’s arguments with respect to claims 1, 10, and 19 have been fully considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-12, and 14-20 are rejected under 35 U.S.C. 103 as being unpatentable over Yang et al. (US 20210286356 A1) in view of Smid (US 20200130676 A1), in further view of Park et al. (US 20220073108 A1).	Regarding claim 1, Yang discloses a method for autonomously navigating a subject vehicle from among a plurality of vehicles in an environment (see at least abstract), the method comprising: 
executing a navigation routine in response to the transportation scheduling data indicating the subject vehicle is to be moved (see at least paragraphs [0021] and [0098]), wherein the navigation routine includes: 
obtaining location data associated with the plurality of vehicles (see at least paragraph [0022]; [0027]; [0075]); 
identifying a vehicle path for the subject vehicle based on the location data of the plurality of vehicles, the first post-production location, and the second post- production location (see at least paragraphs [0004]; [0021] and [0051]); 
and instructing the subject vehicle to autonomously travel along the vehicle path to the second post-production location (see at least paragraphs [0021], [0030] and [0117]).
	Yang does not disclose determining whether the subject vehicle is to be moved from a first post-production location to a second post-production location within the environment based on transportation scheduling data associated with the subject vehicle, wherein the transportation scheduling data associates the subject vehicle with a departure time from the environment, and a departure location from the environment. 
	However, Smid teaches determining whether the subject vehicle is to be moved from a first post- production location to a second post-production location within the environment based on transportation scheduling data associated with the subject vehicle, wherein the transportation scheduling data associates the subject vehicle with a departure time from the environment, and a departure location from the environment.  (see at least paragraphs [0027] and [0041]).
	It would be obvious to one of ordinary skill in the art before the effective filing date of the present invention to use scheduling data complete with starting and destination points, as taught in Smid, in the factory vehicle transfer system disclosed in Yang because both inventions are directed to the autonomous control of a vehicle guided to a parking location. The schedule would aid in transferring multiple autonomous vehicles in a timely and efficient manner either in sequence or in tandem, depending on the operator’s preference.
	The combination of Yang and Smid does not teach the scheduling data including a default vehicle path to the second post-production location.
However, Park teaches scheduling data including a default vehicle path to the second post-production location (see at least paragraphs [0028] and [0123] on setting a vehicle driving route to a destination).
It would be obvious to one of ordinary skill in the art before the effective filing date of the present invention to include the fixed driving route taught in Park into the combination of Yang and Smid because all inventions are directed to the autonomous control of vehicles to a parking location. Incorporating the fixed driving route would help improve the computational efficiency of the post-production transferring since all vehicles would travel along the same route instead of having to generate a new route.
Regarding claim 10, Yang discloses a method for autonomously navigating a subject vehicle from among a plurality of vehicles in an environment (see at least the abstract), the method comprising: 
obtaining image data from one or more image sensors disposed within the environment and location data associated with the plurality of vehicles (see at least paragraphs [0011], [0022]; [0027]; [0057]; [0075]); 
and instruct the subject vehicle to autonomously travel along the vehicle path to the post-production location (see at least paragraphs [0020-0021] and [0117]).
	Yang does not specifically disclose determining whether the subject vehicle is to be moved from a first post-production location to a second post-production location within the environment at a departure time based on transportation scheduling data associated with the subject vehicle, wherein the transportation scheduling data associates the subject vehicle with the departure time, a departure location from the environment, and wherein the second post-production location includes a plurality of parking spaces;
selecting a parking space from among the plurality of parking spaces based on the image data; 
and defining a vehicle path based on the parking space and the location data.
However, Smid teaches determining whether the subject vehicle is to be moved from a first post- production location to a second post-production location within the environment at a departure time from the environment based on transportation scheduling data associated with the subject vehicle, wherein the transportation scheduling data associates the subject vehicle with the departure time, a departure location from the environment, and wherein the second post-production location includes a plurality of parking spaces (see at least paragraphs [0027] and [0041]);
selecting a parking space from among the plurality of parking spaces based on the image data (see at least paragraphs [0030-0031]); 
and defining a vehicle path based on the parking space and the location data (see at least paragraphs [0027] and [0036]).
	It would be obvious to one of ordinary skill in the art before the effective filing date of the present invention to use scheduling data and parking , as taught in Smid, in the factory vehicle transfer system disclosed in Yang because both inventions are directed to the autonomous control of a vehicle guided to a parking location. The schedule would aid in transferring multiple autonomous vehicles in a timely and efficient manner either in sequence or in tandem, depending on the operator’s preference.
The combination of Yang and Smid does not teach the scheduling data including a default vehicle path to the second post-production location.
However, Park teaches scheduling data including a default vehicle path to the second post-production location (see at least paragraphs [0028] and [0123] on setting a vehicle driving route to a destination).
It would be obvious to one of ordinary skill in the art before the effective filing date of the present invention to include the fixed driving route taught in Park into the combination of Yang and Smid because all inventions are directed to the autonomous control of vehicles to a parking location. Incorporating the fixed driving route would help improve the computational efficiency of the post-production transferring since all vehicles would travel along the same route instead of having to generate a new route.
Regarding claim 19, Yang discloses a system for autonomously navigating a subject vehicle from among a plurality of vehicles in an environment, the system comprising: 
one or more image sensors disposed within the environment (see at least paragraphs [0011], [0022]; [0027]; [0057]; [0075]); 
a controller communicably coupled to the one or more image sensors and the plurality of vehicles, wherein the controller is configured to execute a navigation routine at a departure time (see at least paragraphs [0016] and [0020-[0021]), wherein during the navigation routine, the controller is configured to: 
obtain image data from the one or more imaging sensors (see at least paragraphs [0011], [0022]; [0027]; [0057]; [0075]); 
obtain location data associated with the plurality of vehicles (see at least paragraphs [0011], [0022]; [0027]; [0057]; [0075]); 
and instruct the subject vehicle to autonomously travel along the vehicle path to the post-production location at the departure time (see at least paragraphs [0020-0021] and [0117]).
Yang does not specifically disclose determine whether the subject vehicle is to be moved from a first post-production location to a second post-production location within the environment at the departure time from the environment based on transportation scheduling data associated with the subject vehicle, wherein the transportation scheduling data associates the subject vehicle with the departure time, a departure location from the environment, and wherein the second post-production location includes a plurality of parking spaces; 
select a parking space from among the plurality of parking spaces based on the image data; 
and define a vehicle path based on the parking space, the location data, and the default vehicle path to the second post-production location.
However, Smid teaches determine whether the subject vehicle is to be moved from a first post-production location to a second post-production location within the environment at the departure time from the environment based on transportation scheduling data associated with the subject vehicle, wherein the transportation scheduling data associates the subject vehicle with the departure time, a departure location from the environment, and wherein the second post-production location includes a plurality of parking spaces (see at least paragraphs [0027] and [0041]); 
select a parking space from among the plurality of parking spaces based on the image data (see at least paragraphs [0030-0031]); 
and define a vehicle path based on the parking space, the location data, and the default vehicle path to the second post-production location (see at least paragraphs [0027] and [0036]).
	It would be obvious to one of ordinary skill in the art before the effective filing date of the present invention to use scheduling data and parking , as taught in Smid, in the factory vehicle transfer system disclosed in Yang because both inventions are directed to the autonomous control of a vehicle guided to a parking location. The schedule would aid in transferring multiple autonomous vehicles in a timely and efficient manner either in sequence or in tandem, depending on the operator’s preference.
The combination of Yang and Smid does not teach the scheduling data including a default vehicle path to the second post-production location.
However, Park teaches scheduling data including a default vehicle path to the second post-production location (see at least paragraphs [0028] and [0123] on setting a vehicle driving route to a destination).
It would be obvious to one of ordinary skill in the art before the effective filing date of the present invention to include the fixed driving route taught in Park into the combination of Yang and Smid because all inventions are directed to the autonomous control of vehicles to a parking location. Incorporating the fixed driving route would help improve the computational efficiency of the post-production transferring since all vehicles would travel along the same route instead of having to generate a new route.
Regarding claims 2 and 11, Yang discloses the location data associated with the plurality of vehicles is obtained from a global navigation satellite system (GNSS) sensor of the plurality of vehicles, a vehicle-to-everything (V2X) communication system of the plurality of vehicles, or a combination thereof (see at least paragraphs [0016] and [0057]).
Regarding claims 3 and 12, Yang discloses the location data associated with the plurality of vehicles is obtained from an indoor positioning system within the environment (see at least paragraph [0011] and [0016]).
Regarding claims 5 and 14, Yang discloses: 
capturing image data of the environment from one or more imaging sensors disposed within the environment (see at least paragraphs [0011], [0019-0020], and [0023]); 
and determining whether an object is present between the first post-production location and the second post-production location based on the image data, wherein identifying the vehicle path for the subject vehicle is further based on a location of the object in response to the object being present between the first post-production location and the second post-production location (see at least paragraphs [0016] and [0060]).
Regarding claim 6, Yang discloses the one or more imaging sensors are disposed on at least one of the plurality of vehicles (see at least paragraphs [0013], [0016], and [0019]).
Regarding claims 7 and 16, Yang discloses instructing the subject vehicle to autonomously travel along the vehicle path to the second post-production location further comprises transmitting the vehicle path to the subject vehicle to have the subject vehicle autonomously travel to the second post-production location (see paragraphs [0011], [0014], and [0021]).
Regarding claims 8 and 17, Yang discloses instructing the subject vehicle to autonomously travel along the vehicle path to the second post-production location further comprises remotely controlling an operation of the subject vehicle (see paragraphs [0011], [0014], and [0018-0021]).
Regarding claim 9, Yang does not disclose identifying the vehicle path based on the second post-production location further comprises: 
selecting a parking space from a plurality of parking spaces at the second post-production location based on an availability of the plurality of parking spaces and the departure time associated with the subject vehicle; 
and defining the vehicle path from the first post-production location to the selected parking space.
	However, Smid teaches identifying the vehicle path based on the second post-production location further comprises: 
selecting a parking space from a plurality of parking spaces at the second post-production location based on an availability of the plurality of parking spaces and the departure time associated with the subject vehicle (see at least paragraphs [0004], [0025], and [0030]); 
and defining the vehicle path from the first post-production location to the selected parking space (see at least paragraphs [0004], [0025], and [0030-0032]).
	It would be obvious to one of ordinary skill in the art before the effective filing of the present invention to incorporate the parking decision and path thereto into the factory vehicle transfer system disclosed in Yang because they are both directed to transferring autonomous vehicles to a final, parked destination. The transferred vehicles in Yang are presumably sent to a resting destination and Smid describes a variety of parking locales where those vehicles are directed to. This allows vehicles to be transferred and kept track of after they have reached their parking destination. 
Regarding claim 15, Yang discloses the one or more imaging sensors are disposed on infrastructure elements within the environment (see at least paragraph [0011]).
Regarding claims 18 and 20, Yang does not disclose (the controller; claim 20) identifying the vehicle path based on the second post-production location further comprises: 
selecting the parking space based on an availability of the plurality of parking spaces and the departure time.
However, Smid teaches (the controller; claim 20) identifying the vehicle path based on the second post-production location further comprises: 
selecting the parking space based on an availability of the plurality of parking spaces and the departure time (see at least paragraphs [0004], [0025], and [0030]).
It would be obvious to one of ordinary skill in the art before the effective filing of the present invention to incorporate the parking decision and path thereto into the factory vehicle transfer system disclosed in Yang because they are both directed to transferring autonomous vehicles to a final, parked destination. The transferred vehicles in Yang are presumably sent to a resting destination and Smid describes a variety of parking locales where those vehicles are directed to. This allows vehicles to be transferred and kept track of after they have reached their parking destination.
Claims 4 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Yang in view of Smid in further view of Park as applied to claims 1-3, 5-12, and 14-20 above, and further in view of Cheng et al. (US 6404506 B1).
Regarding claims 4 and 13, the combination of Yang and Smid does not disclose
the location data associated with the plurality of vehicles is obtained from a laser position system within the environment.
	However, Cheng teaches the location data associated with the plurality of vehicles is obtained from a laser position system within the environment (see at least column 3, lines 24-45 and Figs. 1-6).
	It would be obvious to one of ordinary skill in the art before the effective filing date of the present invention to incorporate the laser detection system of Cheng into the combination of Yang and Smid because they are both directed towards detecting the presence and motion of vehicles traveling through a designated location. This provides the system more data to verify location data associated with a particular vehicle.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JARED C BEAN whose telephone number is (571)272-5255. The examiner can normally be reached 7:30AM - 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anne M Antonucci can be reached on 313-446-6519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/J.C.B./Examiner, Art Unit 3666     

/ANNE MARIE ANTONUCCI/Supervisory Patent Examiner, Art Unit 3666